Exhibit 10.2
AMENDMENT TO FEEDSTOCK AND SHARED SERVICES AGREEMENT
     THIS AMENDMENT TO FEEDSTOCK AND SHARED SERVICES AGREEMENT (this
“Amendment”) is entered into as of July 24, 2009 by Coffeyville Resources
Refining & Marketing, LLC, a Delaware limited liability company (“Refinery
Company”), and Coffeyville Resources Nitrogen Fertilizers, LLC, a Delaware
limited liability company (“Fertilizer Company”).
RECITALS
     Refinery Company and Fertilizer Company entered into a Feedstock and Shared
Services Agreement effective as of October 25, 2007 (the “Agreement”), pursuant
to which the parties agreed to provide each other with certain Feedstocks and
Services for use in their respective production processes and certain other
related matters. Refinery Company and Fertilizer Company desire to amend the
Agreement in the manner set forth in this Amendment.
     The parties agree as follows:
     1. Capitalized Terms. Capitalized terms used but not defined herein have
the meanings assigned to them in the Agreement.
     2. Sulfur to Block. Section 2.6 of the Agreement is amended to add a
Section 2.6(c), to read as follows:
     “(c) Sulfur to Block. If at any time the pricing mechanisms for sulfur
contained in Section 8.1 of the TKI Phase II Agreement do not accurately reflect
then current sulfur market conditions, resulting in Fertilizer Company retaining
sulfur in lieu of selling such excess sulfur to TKI, then Refinery Company
agrees to remove and take title to such sulfur in exchange for a fee payable by
Fertilizer Company to Refinery Company of $11.50 per long ton, with such fee
representing the costs incurred by Refinery Company to transport and store
sulfur to block. The foregoing fee may be adjusted from time to time by mutual
agreement of the parties to take into account charges assessed by third parties
for loading sulfur into equipment owned or controlled by Refinery Company, or
other potential increases or decreases in charges.”
     3. Hydrogen Reduction Date. Refinery Company and Fertilizer Company hereby
acknowledge and agree that effective as of the date of the Amendment, the
Hydrogen Reduction Date has passed.
     4. Hydrogen Supply. The heading for Section 2.9 of the Agreement is deleted
in its entirety and replaced with “Hydrogen Supply.”. In addition,
Section 2.9(c) of the Agreement is deleted in its entirety, and is amended to
read as follows:

 



--------------------------------------------------------------------------------



 



     “(c) To the extent available, Refinery Company agrees to provide Fertilizer
Company with Hydrogen at the price set forth on Exhibit B.
     (d) Notwithstanding the provisions of subsections (a) – (c) above, sales of
Hydrogen by Fertilizer Company to Refinery Company and by Refinery Company to
Fertilizer Company will be netted against each other on a monthly basis. To the
extent a party sells more Hydrogen to the other party than purchased from such
party in any given month, then such party will be paid for such Hydrogen
pursuant to the prices set forth on Exhibit B.
     (e) Notwithstanding the provisions of subsections (a) – (d) above, Refinery
Company and Fertilizer Company may purchase Hydrogen from the other party upon
such terms and conditions as the parties mutually agree upon in writing from
time to time with respect to any single purchase, any series of purchases, or
otherwise.”
     5. Tank Capacity. A new Section 2.13 is added to the Agreement, to read as
follows:
     “Section 2.13 Tank Capacity. To the extent available, Refinery Company and
Fertilizer Company agree to provide the other party with finished product tank
capacity from time to time. The terms under which such tank capacity will be
provided, including the fee, term and tank designation will be mutually agreed
upon by the parties.”
     6. Exhibit B. The Hydrogen section of Exhibit B to the Agreement is deleted
in its entirety and is amended to read as set forth on Exhibit B attached to
this Amendment.
     7. Ratify Agreement. Except as expressly amended hereby, the Agreement will
remain unamended and in full force and effect in accordance with its terms. The
amendments provided herein will be limited precisely as drafted and will not
constitute an amendment of any other term, condition or provision of the
Agreement. References in the Agreement to “Agreement”, “hereof”, “herein”, and
words of similar import are deemed to be a reference to the Agreement as amended
by this Amendment.
     8. Counterparts. This Amendment may be executed in any number of
counterparts, each of which will be deemed to be an original and all of which
constitute one agreement that is binding upon each of the parties,
notwithstanding that all parties are not signatories to the same counterpart.
[signature page follows]

2



--------------------------------------------------------------------------------



 



     The parties have executed this Amendment as of the date first written
above.

                  Coffeyville Resources Refining & Marketing, LLC   Coffeyville
Resources Nitrogen Fertilizers, LLC    
 
               
By:
Name:
  /s/ Robert W. Haugen
 
Robert W. Haugen   By:
Name:   /s/ Kevan A. Vick
 
Kevan A. Vick    
Title:
  Executive Vice President,
Refining Operations   Title:   Executive Vice President and
Fertilizer General Manager    

3



--------------------------------------------------------------------------------



 



EXHIBIT B
Amendment to Exhibit B

     
* * *
   
Hydrogen
   
 
   
- Gaseous
     
- Purity
  not less than 99.9 mol.%
 
   
- Flow
  21 mmscf/day maximum
 
   
- Pressure
  450 psig ± 30 psi
 
   
- Carbon Monoxide
  less than 50 ppm
 
   
- Carbon Dioxide
  less than 10 ppm
 
   
- Price for sales from Fertilizer Company to Refinery Company
  The Hydrogen price shall be $0.46 per 100scf based on an Ammonia Price of
$300.00 per short ton. The Hydrogen price per 100scf shall adjust as of the
first day of each calendar month up or down in the same percentage as the
Ammonia Price for the immediately preceding calendar month adjusts up or down
from $300.00 per short ton. Until the Hydrogen Reduction Date, the Hydrogen
price shall be discounted to seventy percent (70%) of the Hydrogen price
otherwise calculated pursuant to the foregoing provisions.
 
   
- Monthly Demand Charge
  (4,478) X (Ammonia Price adjusted as of each monthly due date for the Monthly
Demand Charge) X (1/12 of the Prime Rate as of such monthly due date)
 
   
- Additional Requirement Price
  The Hydrogen price for any Additional Requirement shall be $0.55 per 100scf
based on a UAN Price of $150.00 per short ton. The Hydrogen price per 100scf of
any Additional Requirement shall adjust as of the first day of each calendar
month up or down in the same percentage as the UAN Price for the immediately
preceding month adjusts up or down from $150.00 per short ton.
 
   
- Price for sales from Refinery Company to Fertilizer Company
  The Hydrogen price shall be 62% multiplied by the Fuel Price, where the “Fuel
Price” is the price of natural gas measured at a per mmbtu rate based on the
price for natural gas actually paid by Refinery Company and Fertilizer Company
for the month preceding the sale.
 
   
- Flow measurement
  All Hydrogen flows shall be measured by a standard sharp edge orifice plate
and differential pressure transmitter located at the Fertilizer Plant. The
measured flow shall be pressure and

 



--------------------------------------------------------------------------------



 



     
 
  temperature compensated and totalized by the Fertilizer Plant’s Honeywell
process control computer (TDC 3000) or any replacement computer. All transmitter
signals and computer calculations are available to the Refinery through the
existing communications bus for verification. Calibration of the transmitter
shall be done at least annually and may be done more frequently at Refinery
Company’s request.
 
   
* * *
   

 